        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 1 of 25



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Kevin Hulbert, et al.

               Plaintiffs,

       v.                                            Civil No.: 1:18-CV-00461-SAG

Sgt. Brian Pope, et al.

               Defendants.


                        PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                            MOTION FOR RECONSIDERATION

Comes now the Plaintiff, and files the aforesaid opposition, stating as follows:

  I.   RELEVANT FACTS AND PROCEDURAL HISTORY

       On February 5, 2018, Sergeant Brian T. Pope (“Defendant Pope” or “Sgt. Pope”) issued

unconstitutional orders to brothers Jeff and Kevin Hulbert (“Plaintiffs” or “the Hulberts”) in

violation of their first amendment rights to assembly and speech. The Hulberts were peacefully

picketing on a public sidewalk in Maryland’s capital with a small group of less than ten people

during a legislative session to raise awareness about certain state laws. The group, known as

Patriot Picket, had demonstrated before on numerous other Mondays during legislative sessions

in the same location and manner as the day of the Hulberts’ arrests.

       Acting on orders given by the advance team of the Lieutenant Governor, who wanted the

Lieutenant Governor to walk through the area without the picketers interacting with him, Sgt.

Pope unconstitutionally ordered the picketers to move from the sidewalk, a public forum, to a

grassy area called Lawyer’s Mall, farther from the intended audience of their picketing. A

permit is required to demonstrate on Lawyer’s Mall, and Defendant Pope was aware that Patriot

Picket did not have such a permit. When one of the Hulbert brothers remained on the public



                                                 1
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 2 of 25



sidewalk with a sign, he was arrested, as was another of the Hulbert brothers, who was not

picketing or carrying a sign, but only filming events from a reasonable distance.

        On the evening of the arrest, Defendant Pope issued a single criminal citation to each

Hulbert brother. In the citation, both Hulberts were charged with “willfully fail[ing] to obey a

reasonable and lawful order that a law enforcement officer makes to prevent a disturbance to the

public peace.” Md. Code, Crim. Law § 10-201(c)(3); ECF No. 84-3, Exhibit D at 3-4 (D. Md.

February 11, 2021). At his deposition, Defendant Pope openly admitted that neither of the

Hulbert brothers created a disturbance to the public peace that warranted their arrests. See ECF

No. 84-2, Exhibit C at 82-83, 142-143 (D. Md. February 11, 2021). Therefore, Defendant

Pope admittedly arrested the brothers and charged them without probable cause or reasonable

suspicion to believe the charged crimes had been committed. This is a blatant and admitted

violation of their constitutional rights.

        Prior to arriving on the scene, Officer Pope had no information that anything unlawful

was happening. Id at 82-83. Defendant Pope explicitly stated that he did not observe any

activities from the Hulberts that supported the charges he levied against either of the brothers.

Id. at 142-143. When Defendant Pope first arrived at the scene, Defendant Pope did not even

see anyone walking down the sidewalk in the area, much less anyone that the Hulberts were

obstructing:

        Q. When you could first see the scene of this area with your own eyes in front of
        Lawyers' Mall, tell me what you saw.

        A. I saw the one guy there with all the signs on the ground.

        Q. As you approached did that scene change, or was it still one guy and signs
        when you first got there?

        A. It was the same when I got there.



                                                 2
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 3 of 25



       Q. And in your description of the scene, you didn't mention any other people.
       You didn't see anybody else as you an approached?

       A. No.

       Q. Nobody was walking down the sidewalk?

       A. I didn't pay attention to anybody walking down the sidewalk.

       Q. But you didn't see anyone that you recall?

       A. Not that I recall.

       Q. So when you got there, the only two people you recall on the sidewalk were
       yourself and Mr. Hulbert?

       A. Right.

Id. at 80-81.

       Defendant Pope further testified that he was not concerned with the safety of anyone in

the area, and did not see any condition that looked unsafe:

       Q. Now when you said that, did you feel safe at the moment?

       A. Yes, I did. Safe from like danger?

       Q. Safe from anything, yeah. You felt safe, didn't you, comfortable?

       A. Yes.

       Q. And did Mr. Hulbert look safe when you said that?

       A. He looked safe.

       Q. And you don't remember anybody else being there?

       A. Correct.

       Q. Did any condition that you could see at that time look unsafe?

       A. Not that I could see.

Id. at 82-83. Pope left and returned shortly thereafter.



                                                3
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 4 of 25



       The second time that Defendant Pope saw the Hulberts and the picketers that night, he

similarly did not see anyone else on the sidewalk or in the area, and the demonstration did not

obstruct Defendant Pope’s ability to transverse the sidewalk or obstruct any vehicular traffic:

       Q. And when you were there within 20 feet of them, you don't recall seeing
       anybody else on the sidewalk other than the picketers; is that right?

       A. That's correct.

       Q. And were you able to freely go across or was anything they were doing
       affecting your ability to walk across at that point?

       A. They couldn't affect my ability from where they were standing and where I
       was crossing. They were up further.

       Q. And there weren't any cars stopped or, the traffic was flowing freely on the
       road, correct?

       A. I know there was nothing stopped so yes, they could go freely.

Id. at 90-91.

       Defendant Pope then approached the picketers and the Hulberts to ask them to move to a

grassy area where it would be harder for them to be seen, called Lawyer’s Mall. Defendant

Pope also knew that a permit was required to hold a demonstration at Lawyer’s Mall and that the

Patriot Picket did not possess such a permit. At this point, Defendant Pope still did not see

anyone else on the sidewalk and was still able to traverse the sidewalk freely and without

obstruction:

       Q. Now as you approached them, could you see anyone else on the sidewalk
       besides the people with pickets?

       A. I wasn't paying attention.

       Q. So not that you recall?

       A. Not that I recall.




                                                 4
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 5 of 25



       Q. And you were able to approach them freely, you were able to move freely in
       the area?

       A. Yes.

       Q. And traffic was flowing freely?

       A. I didn't come that way. The way I was coming from I was coming from
       Lawyers' Mall, so there was no traffic.

       Q. But you didn't see any traffic being impeded in any way, did you?

       A. No, not at that time.
       …
       Q. And nothing that they were doing prevented you from getting where you
       needed to go or exercising your duties, did it?

       A. No.

Id. at 93-95.

       Although people began to congregate and film the police officers after Defendant Pope

initiated the arrests and called for backup, at no point prior to the arrests was either pedestrian or

vehicular travel obstructed:

       Q. So when there were eight police officers responding in front of Lawyers' Mall,
       the police presence caused some people to stop and pull out their cameras?

       A. Probably.

       Q. And that's what it [looked] liked to you?

       A. Yes.

       Q. And prior to the presence of a police officers, you didn't see anybody stopped
       or filming or anything like that?

       A. No.

       Q. And prior to the presence of the eight police officers, people could freely
       come and go as far as you saw, you didn't see anybody stopped or couldn't get by;
       is that right?

       A. That's correct.

                                                  5
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 6 of 25




       Q. And prior to the police officers being there, you didn't observe anybody in any
       unsafe condition or behavior, did you?

       A. No.
       …
       Q. So the officers were impeding driving traffic with their lights on with their
       cars stopped in the intersection when they arrived; is that right?

       A. I don't know if you would call it impeding, but they couldn't park on the
       sidewalk.

       Q. And prior to the arrival of the police cars that you've already described, people
       could come and go freely; is that right?

       A. Yes.

Id. at 114-117. As Sgt. Pope clarified:

       Q. Now the way you've described it to me prior to these arrests -- let me put it
       this way. Prior to the officers' arrival, the way you described it to me, there was
       no disturbance or disruption of the normal business in the area by these people
       being there?

       A. Not at that time, no.

       Q. Prior to the officers being there?1

       A. Correct.

Id. at 129-130.




1
  A disorderly conduct charge cannot be based on a disruption caused by police action. In Diehl
v. State, 294 Md. 466 (1982), the Court of Appeals reversed a defendant’s conviction for
disorderly conduct where a police officer unlawfully ordered the defendant to get back in his car
during a traffic stop and the defendant verbally protested the illegal order. The commotion
caused by the police action had drawn a crowd of onlookers, but the Court of Appeals found that
a disturbance had not been created where “[p]eople might have begun to stop, look and listen,
forming a crowd,” because of the police conduct, as those individuals “probably were mere
curiosity seekers.” Id. at 472; see also Higginbotham v. Brauer, No. CV DKC 18-1067, 2020
WL 4569520, at *4 (D. Md. Aug. 7, 2020) (finding that summary judgment was not
appropriate where plaintiff introduced evidence that “a crowd already existed, and his actions did
not draw the crowd,” leading to the absence of probable cause for a disorderly conduct charge).
                                                 6
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 7 of 25



        Indeed, Defendant Pope, a trained police officer, admitted that there was no disturbance

of the peace at all to support his arrest of the defendants:

        Q. Did you ever observe either of the Hulberts disturbing any normal business
        that was going on there before the police arrived, before the group of eight
        officers was there?

        A. What do you mean, disturb normal business?

        Q. Disturbing the conduct of any normal business.

        A. No.

        Q. Did you see the Hulberts disturbing the peace in any way before the eight
        officers were on the scene?

        A. No.

        Q. Now after the eight officers arrived, did you see the Hulberts disrupting
        normal business or disturbing the peace?

        A. No.

Id. at 142-143 (emphasis supplied).

        Despite that Defendant Pope did not witness any disturbance to the peace or see the

Hulberts engaging in any criminal activity, he arrested Jeff Hulbert and criminally charged him

without probable cause in an effort to procure the group’s compliance with the unlawful order to

move:

        Q. So you believed that by arresting Jeff Hulbert you could stop the picketing on
        the sidewalk; is that right?

        MR. FREDERICKSON: Objection to the form.

        BY MR. HANSEL:
        Q. Is that right?

        A. Yes.

        Q. And that was your goal?



                                                   7
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 8 of 25



       A. Right. And they went into Lawyers' Mall after we placed those two under
       arrest.

Id. at 100-101.

       Defendant Pope then made the decision to arrest Kevin Hulbert and charge him with

disorderly conduct for filming the arrest of Jeff Hulbert, despite that Pope was aware of the right

to film police. Id. at 107-108. Kevin Hulbert testified that he was 20 feet away while filming

and Pope approached him to make the arrest. ECF No. 84-1, Exhibit B at 29-31 (D. Md.

February 11, 2021).

       At Defendant Pope’s deposition, he was played a recording of the call that originated

from the Governor’s Mansion, about the presence of the Hulberts and the picketers. After

listening to the call, Defendant Pope agreed that there was no concern about public safety that

justified the request, and admitted that asking picketers to move just so that the Lieutenant

Governor would not have to interact with them is not a lawful request:

       Q. You agree with me there’s no mention of safety anywhere in there, right?

       A. No.

       Q. Okay, right, which means there's no mention of safety?

       A. No.

       Q. Okay, all right. So instead, what I heard was that the governor's mansion
       called your office and said that the lieutenant governor was about to walk to the
       senate building or from the senate building, and they didn't want the protesters to
       interact with the lieutenant governor; do you agree with me that that's a synopsis
       of what we heard?

       MR. FREDERICKSON: Objection to the form.

       THE WITNESS: Yes.

       BY MR. HANSEL:
       Q. Having heard that, and with your training as a 20-plus year police officer, and
       given that you know people have a First Amendment right to protest, do you

                                                 8
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 9 of 25



       agree with me that preventing people from interacting with the lieutenant
       governor is an inappropriate reason to ask somebody that is picketing to move?

       MR. FREDERICKSON: Objection.
       MR. McFARLAND: Objection. Go ahead.

       THE WITNESS: I guess that would be.

       BY MR. HANSEL:
       Q. And do you agree with me that if this call -- if this is the reason why people
       were asked to move, it's against their constitutional rights?

       MR. FREDERICKSON: Objection.
       MR. McFARLAND: Objection. Go ahead.

       THE WITNESS: It sounds like it.

ECF No. 84-2, Exhibit C at 125-127 (D. Md. February 11, 2021).

       Defendant Pope further admitted that if he had known the full context of the call that was

made, he would have acted differently and not even approached the Hulberts or Patriot Picket at

all:

       Q. Had you known at the time that this was the basis or the genesis of what
       happened, would you have done something differently, would you have not asked
       them to move had you known at the time?

       MR. McFARLAND: Objection.

       MR. FREDERICKSON: Objection.

       THE WITNESS: Yes.

       BY MR. HANSEL:
       Q. What would you have done differently?

       A. Based on that, that's different than what I was told. I probably would have
       never went out there at all.

Id. at 129.

       On December 16, 2020 Defendants filed a motion for summary judgment, seeking

judgment in their favor on all counts. See ECF No. 76 (D. Md. December 16, 2020). This

                                                9
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 10 of 25



Court’s April 22, 2021 Memorandum Opinion and accompanying Order granted in part and

denied in part the Defendants’ motion. ECF No. 88 (D. Md. April 22, 2021) Judgment was

granted in favor of Defendant Michael Wilson on all counts, but denied as to Defendant Pope on

four of the Hulbert’s Claims:

       Count I: First Amendment Freedom of Speech – Lawful Demonstration

       Count II: First Amendment Freedom of Speech – Lawfully Filming Officers

       Count III: First Amendment Freedom of Speech – Retaliation

       Count IV: Fourth Amendment – Unconstitutional Search and Seizure

       In denying summary judgment on the above counts, this Court found that there were

outstanding factual issues to be resolved by a jury. Id. Among other reasons to justify denial of

the motion, this Court declined to grant Defendant Pope qualified immunity on the basis that

there were factual disputes related to multiple issues:

       “there are factual disputes requiring jury resolution as to whether a legitimate
       government interest was served by the police action.”

       “there is a factual dispute as to whether any of the Patriot Picket members were in
       the street or crosswalks prior to Sgt. Pope ordering the group to move.”

       “there is a genuine issue of material fact as to whether any real, non-conjectural
       safety issue was aided by Sgt. Pope’s actions, or whether the police involvement
       caused the situation to become more disruptive and potentially hazardous.”

       “factual disputes preclude the Court from determining, at summary judgment,
       whether Sgt. Pope’s orders were lawful or unlawful.”

Id. at 15, 17-18, 23.

       On May 7, 2021, Defendant Pope filed a Motion for Reconsideration in this Court in

which he asks the Court to reconsider (1) its ruling on whether his orders were narrowly tailored

to serve a significant governmental interest and (2) its ruling on whether Defendant Pope had

probable cause to arrest Plaintiff. See ECF No. 91 (D. Md. May 7, 2021). The Motion for

                                                 10
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 11 of 25



Reconsideration attached previously unsubmitted video evidence which the defense had

produced almost three years earlier in discovery. Defendant Pope has been in possession of the

surveillance video he now attempts to submit since at least February 8, 2018. ECF No. 76-23,

Exhibit U (D. Md. December 16, 2020). On that date, at 11:03 AM Mary Ellen Nardone of the

State Attorney’s Office requested from Rebecca Labs of the Maryland Capitol Police “all and

any of the above that you may have on Kevin and Jeff Hulbert.” Id. Ms. Labs promptly

responded to Ms. Nardone’s request at 12:31 PM, providing her with the video. Id. In addition,

the defense produced a viewable copy in discovery to the Plaintiffs long before moving for

summary judgment.

       Defendant’s Motion for Reconsideration improperly attempts to introduce evidence that

should have been raised long ago and advances a meritless challenge to this Court’s ruling on

whether probable cause for Plaintiff’s arrest existed. Using the belatedly submitted and

irrelevant surveillance video, Defendant tries to resolve issues that this Court has specifically

stated are reserved for jury decision.

       Approximately thirteen days after filing his Motion for Reconsideration, just before this

opposition was due, Defendant chose to file an interlocutory appeal for review of the

Memorandum Opinion and accompanying Order, divesting this court of jurisdiction. ECF No.

94 (D. Md. May 20, 2021).2 Futility of Defendant’s appeal aside, said appeal caused this court

to issue an order to stay this case pending the outcome of the appeal, which has delayed a

necessary jury trial. ECF No. 98 (D. Md. June 21, 2021). The Fourth Circuit has now stayed

the appeal and remanded the matter for resolution of the motion to reconsider.



2
  Generally, a notice of appeal “divests this Court of its control over those aspects of the case
involved in the appeal,” unless “the notice of appeal was filed after [a] motion to vacate, alter, or
amend the judgment.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56 (1982).
                                                 11
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 12 of 25



        The newly submitted video evidence is irrelevant because the appropriateness of an arrest

is measured from what the officer knew at the time of the arrest. This issue was explore din

detail during the officer’s deposition and it includes no grounds for an arrest.

        The newly submitted video evidence is also irrelevant because it does not show either of

the brothers who were arrested in the street at all, blocking traffic, or otherwise committing any

of the charged conduct. Therefore, it is irrelevant to the charges against them. These two men

were arrested for crimes the charging officer admits they had not committed and the video now

confirms that fact.

        The newly submitted video evidence does not justify reconsideration of the Court’s prior

ruling because even to the extent it helps answer the question of who was in the street and when,

it does not resolve the other factual disputes the Court identified in its prior ruling.

        Finally, the newly submitted video evidence does not justify reconsideration of the

Court’s prior ruling because the Court’s ruling did not in fact turn on the question of whether

anyone entered the street. This issue was an aside in the Court’s analysis and one which would

not change the ruling for the reasons demonstrated below.

II.     STANDARD OF REVIEW

        Motions for Reconsideration under Rule 54(b) are often reviewed under the standards

applicable to motions under Rules 59(e) or 60(b), since “the Fourth Circuit has not identified the

precise standard for resolving such a motion.” Blanch v. Chubb & Sons, Inc., 124 F.Supp.3d

622, 629 (D. Md. 2015). Therefore, “[m]ost courts have adhered to a fairly narrow set of

grounds on which to reconsider their interlocutory orders and opinions.” Id. Courts only

reconsider an interlocutory order when “(1) there has been an intervening change in controlling

law; (2) there is additional evidence that was not previously available; or (3) the prior decision

was based on clear error or would work manifest injustice.” Id. (citing Nana-Akua Takyiwaa
                                                  12
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 13 of 25



Shalom v. Payless Shoesource Worldwide, Inc., 921 F.Supp.2d 470, 480 (D. Md 2013)); Hill v.

Braxton, 277 F.3d 701, 708 (4th Cir. 2002).

       Under established Fourth Circuit precedent, neither Rule 54(b) nor 59(e) should be used

to “rehash arguments” that the court has already considered “or to submit evidence which should

have been previously submitted.” See In re Pella Corp. Architect and Designer Series Windows

Mktg., Sales Practices & Prods. Liabl. Litig., 269 F.Supp.3d. 685, 691 (D.S.C. 2017) (emphasis

added); see also, South Carolina v. United States, 232 F.Supp.3d. 785, 793-94 (D.S.C. 2017)

(“[A] motion to reconsider an interlocutory order should not be used to rehash arguments the

court has already considered merely because the movant is displeased with the outcome.”).

       Previously unavailable evidence is that which “could not have been timely submitted in

the exercise of reasonable diligence.” See Jensen v. Conrad, 570 F.Supp. 114, 128-29 (D.S.C.

1983) (explaining that “summary judgment will generally not be altered or vacated on the basis

of supplemental exhibits or affidavits filed after summary judgment is granted . . . [t]his is

particularly true in a case . . . where the party seeking to amend judgment has made absolutely

no showing that the additional evidence offered could not have been timely submitted.”) (citing

Clarke v. Montgomery Ward & Co., 298 F.2d 346 (4th Cir. 1962)).

       Under Federal Rule of Civil Procedure 52(a), “[f]indings of fact shall not be set aside

unless clearly erroneous.” “[I]f substantial evidence was presented to support the trial court’s

determination, it is not clearly erroneous and cannot be disturbed.” Ryan v. Thurston, 347 A.2d

834, 836 (Md. Ct. Spec. App. 1975). In other words, to meet the third circumstance under

which this Court may reconsider its decision, Defendant must show that this Court’s ruling was

not supported by substantial evidence.




                                                 13
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 14 of 25



       Pursuant to Md. Code, Crim. Law § 10-201(c)(3), “[a] person may not willfully fail to

obey a reasonable and lawful order that a law enforcement officer makes to prevent a disturbance

to the public peace.” The elements of the crime charged require that the law enforcement order

be made to prevent a breach of the peace. Spry v. State, 396 Md. 682, 692–93 (2007) (quoting

Drews v. State, 224 Md. 186, 192 (1961)).

       “Probable cause is determined from the totality of the circumstances known to the officer

at the time of the arrest.” Brown v. Gilmore, 278 F.3d 362,367 (4th Cir. 2002) (emphasis added).

A charge of willful failure to obey a reasonable and lawful order of a law enforcement officer

under Md. Crim. Law §10-201 “requires a public disturbance.” Higgin Botham v. Brauer, 2020

WL 4569520, at *5 (D. Md. August 7, 2020).

III.   ANALYSIS

           A.      DEFENDANT’S MOTION FAILS TO SHOW
                   THAT A RECONSIDERATION OF THIS
                   COURT’S RULING IS WARRANTED UNDER
                   THE RULE 54 (b) OR 59(e) STANDARD.

       Defendant Pope’s Motion should be denied because it fails to demonstrate that any of the

“narrow circumstances” warranting reconsideration under either rule 54(b) or Rule 59(e) apply to

this Court’s Opinion and Order. In re Pella Corp., 269 F.Supp.3d. at 691. Sgt. Pope does not

specify which of the three narrow circumstances that a court reconsiders its interlocutory orders

his Motion for Reconsideration falls under. As Defendant Pope notes in his own Motion for

Reconsideration, “the Court generally disfavors motions for reconsideration.” See ECF No. 91 at

1 (D. Md. May 7, 2021). Nowhere in the Motion does Sgt. Pope contend that there has either

been an intervening change in controlling law or that this Court’s decision in its Memorandum

Opinion was based on clear error or would work manifest injustice. The only remaining

circumstance that could possibly warrant Sgt. Pope’s Motion for Reconsideration is to present


                                                14
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 15 of 25



additional evidence that was not previously available. In other words, the sole basis for

reconsideration is a video which had been in the possession of the defense for years, but which

the defense failed to properly submit with its summary judgment motion. Therefore, this

surveillance video does not fit the articulated standard for “evidence that was not previously

available.”

        The Court possessed video footage of the incident at the time that it issued its decision.

Defendant Pope does not distinguish this new video from the previously submitted video in a

meaningful way and in offering it, attempts to resolve a factual question which is reserved for the

jury.

        Defendant Pope has been afforded ample time and opportunity to submit responses,

exhibits, and affidavits before summary judgment was granted. In the event that Defendant

required additional time, he was free to petition the court for an extension. No such motion was

made regarding the newly offered video evidence. Additionally, Defendant attempts to excuse

this late addition of evidence by stating that he “did not anticipate that this would be as

significant an issue during briefing of the motion for summary judgment.” ECF No. 91 at 2 (D.

Md. May 7, 2021). Aside from this, Defendant offers absolutely no evidence as to why this

video could not have been timely submitted. These are not acceptable grounds on which

Defendant should be permitted to submit new evidence at this juncture.

        Further, there has been no intervening change in controlling law and this Court’s decision

was not based on clear error, nor would it work “manifest injustice.” The portions of this

Court’s summary judgment decision that are challenged by Defendant Pope were not only based

on “substantial evidence” as precedence requires, but on Defendant Pope’s own sworn

testimony. For instance, after reviewing both parties’ testimony and the video evidence



                                                 15
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 16 of 25



presented, the court concluded that “[n]othing in the video or testimony before the Court

suggests pedestrians’ efforts to use the sidewalk were frustrated by the group prior to the

arrests.” ECF No. 88 at 17 (D. Md. April 22, 2021).

       This Court’s decision is thereby not clearly erroneous because it was based on substantial

testimonial and documentary evidence. Defendant cannot now argue to the contrary without

properly providing new evidence that could not have been obtained previously through due

diligence.

       It was incumbent upon counsel for Defendant Pope to (1) ensure that this evidence was

converted to an acceptable format for the court and (2) file for leave of court to submit a physical

copy of the evidence, if necessary. Electronic Case Filing Policies and Procedures Manual at 16,

available at https://www.mdd.uscourts.gov/sites/mdd/files/CMECFProceduresManual.pdf.

Defendant Pope clearly failed to take these steps and instead neglected to offer the surveillance

video as evidence.

       Sgt. Pope does not offer any reason as to why this video could not be submitted to

evidence previously, aside from the fact that “[he] did not anticipate that this would be as

significant an issue during briefing of the motion for summary judgment.” ECF No. 91 at 2 (D.

Md. May 7, 2021). This is not an acceptable explanation as to why the video was not submitted

prior to summary judgment when Defendant Pope has been in possession of the video since

February 8, 2018.

       Defendant Pope also attempts to argue in his recently-submitted Motion to Suspend

Briefing to the Court of Appeals that the surveillance video submission was delayed due to

“ongoing technical difficulties,” yet at the same time states that these difficulties were overcome

by converting the video with a simple screen capture feature. ECF No. 18 at 2, 4 (4th Cir. July



                                                16
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 17 of 25



19, 2021). Had Defendant Pope properly and diligently attempted to submit all relevant

evidence at the appropriate juncture, prior to summary judgment, he would have undoubtedly

been able to overcome the cited technical difficulties in the same manner.

       In the Motion to Suspend, Defendant Pope seeks to excuse the failure to provide the

video earlier by claiming it could not “be converted to a file format that is acceptable to this

Court,” during the summary judgment stage, so he “proceeded to file the motion for summary

judgment without submitting the surveillance footage as an exhibit because other video footage

filmed by a member of the media was available and showed the latter part of the incident when

police had arrived.” See ECF No. 18 at 2 (4th Cir. July 19, 2021).

       Defendant Pope claims that “[u]ltimately, the Office of the Attorney General’s

Information Technology Department was able to create a file in a format that is approved by [this

Court] by playing the video on the Department’s computer and recording the screen with a

screen capture feature,” but offers no explanation as to why this approach was impossible at the

time of summary judgment. ECF No. 18 at 4 (4th Cir. July 19, 2021). Indeed, screen capture

technology of this type has been in use by the undersigned for a decade or more.

       B.          THE SURVEILLANCE VIDEO THAT DEFENDANT
                   POPE BELATEDLY SUBMITTED IS IRRELEVANT.

       Defendant Pope offers surveillance footage of Plaintiff’s demonstration, that purports to

show “that [the demonstrators] regularly walked across the streets with their signs before the

arrests.” ECF No. 91 at 2 (D. Md. May 7, 2021).

       Counsel for plaintiffs have reviewed the surveillance video in question. This video is not

materially distinguishable from video evidence that was previously presented. The video does

not “[show] that the group regularly walked across the streets with their signs before the arrests.”

Id. Instead, the video shows that two demonstrators used the crosswalks to lawfully and safely

                                                 17
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 18 of 25



periodically cross the street. At no point does the video show that the demonstrators created a

safety issue that called for police involvement.

        On the contrary, the video shows that the demonstrators never crossed the streets in a

group, as the defense suggests, and that each time one of the demonstrators did cross the street,

they did so carefully and lawfully by looking out for traffic and using the crosswalks.

        The video also shows that pedestrians were able to regularly use the crosswalks without

impediment, which is also a factual finding supported by Sgt. Pope’s own deposition testimony.

ECF No. 88 at 15. (D. Md. April 22, 2021).

        The video also shows a pedestrian – not associated with the picketers – who improperly

crosses the street at time mark 7:24:22, causing two cars to stop and let the pedestrian pass.3

Critically, however, this information was not known to Pope when he charged the Plaintiffs.

        At no point in the video do any of the demonstrators improperly enter the street prior to

Pope’s unlawful orders. After police arrive and after the orders, one individual who was filming

the arrests steps into the street without obstructing traffic.

        Critically, neither of the Hulbert brothers ever crossed the street or entered the crosswalk

or roadway at any time in the video, and it was not one of the Hulbert brothers who briefly

stepped into the street after the orders were given and police were on the scene. The video

depicts the Hulberts arriving at the scene and staying on the Lawyer’s Mall side of the street




3
 The video also shows approximately five police vehicles arriving at the scene to arrest two
people. At only one point in the video, after the arrival of the police vehicles, is one
demonstrator seen standing in the street next to a police vehicle to gain a vantage point for
filming the arrests. It is likely that, as this Court suggested, “the police involvement caused the
situation to become more disruptive and potentially hazardous.” ECF No. 88 at 17-18 (D. Md.
April 22, 2021).
                                                   18
        Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 19 of 25



where the picketing primarily took place. After their arrival, the Hulberts never left the

sidewalk until they were arrested.

        Based on the surveillance video, no safety issue or disturbance of the peace existed that

warranted the arrests of either of the Hulbert brothers. Defendant Pope admitted that based on

the information known to him at the time of the Hulberts’ arrests, he did not see any public

disturbance that warranted the arrests.

        Similarly, he did not see the surveillance video on the night of the arrest, and even if he

had, there were still no grounds for the arrests. First, the Hulberts were arrested despite the fact

that they never left the sidewalk at all.

        Second, the Picketers crossed safely and lawfully each and every time that they crossed

the street, using the crosswalks. It is not a crime to either cross the street or use crosswalks and

even if it were, the Hulberts are not seen doing so in the surveillance video.

        Third, the order to move from the sidewalk had no logical nexus to any allegation that the

Picketers were crossing the road or creating a safety hazard. Even if the Hulberts had been in the

road, the appropriate order would have been to move out of the road, not off the sidewalk. For

all these reasons, nothing in the video is relevant to the decision to issue the charges even if

Defendant Pope had seen the video on the night of the Hulberts’ arrests, which again, he had not.

        C.          THIS COURT SHOULD NOT RECONSIDER
                    ITS RULING ON WHETHER DEFENDANT
                    POPE HAD PROBABLE CAUSE TO ARREST.

        The Hulberts were initially arrested under a charge of “willfully [failing] to obey a

reasonable and lawful order of a law enforcement officer to . . . prevent a disturbance of the

public peace.” Since a charge of willful failure to obey a reasonable and lawful order of a law

enforcement officer under Md. Crim. Law §10-201 requires a public disturbance and an officer



                                                 19
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 20 of 25



generally determines probable cause from the totality of the circumstances known to the officer

at the time of arrest, Sgt. Pope is required to articulate the public disturbance that the Hulberts

were causing at the time of their arrests.

       To issue a valid criminal citation for disorderly conduct due to a failure to obey an order

of law enforcement under the circumstances present in this case, Officer Pope would need to

demonstrate: (1) that the individual’s conduct was interfering with the public order or leading to

a breach of the peace; and (2) that the officer directed the individual to move on in order to

prevent a breach of the peace.

       Further, orders given to the Hulberts must be justified by the actions of the Hulberts in

order for the order to them to be lawful. Nothing the Hulberts did justified an order to them to

move. The fact that two other individuals lawfully crossed the street at various points in the

surveillance video does not justify the Hulberts’ arrests. Neither of the Hulbert brothers ever

entered the street or the crosswalks, which the surveillance video confirms.

       According to Sgt. Pope’s deposition, “he did not see the group blocking traffic or

creating any unsafe conditions and that, prior to the arrival of multiple police officers and police

vehicles, people could ‘come and go freely’ and there was ‘no disturbance or disruption of the

normal business in the area.’” ECF No. 88 at 15 (D. Md. April 22, 2021) (citing ECF 84-2 at

80-83 (D. Md. February 11, 2021)); see also ECF 76-1 at 31 (D. Md. December 16, 2020)

(acknowledging that “Sgt. Pope did not observe the presence of any immediate safety

hazards.”). Defendant’s own testimony therefore unequivocally establishes that there was no

public disturbance at the time of the Hulberts’ arrests based on his assessment of the totality of

the circumstances that warranted his order to move.




                                                 20
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 21 of 25



       The surveillance video submitted in conjunction with the Motion for Reconsideration

similarly supports the absence of a public disturbance at the time of Appellees’ arrests.

       Defendant Pope did not witness any conduct from either Kevin or Jeff Hulbert that could

possibly constitute disorderly conduct pursuant to Md. Code, Crim. Law § 10-201(c)(3). Thus,

the original criminal citations issued against the Hulberts on the evening of February 5, 2018

were unsupported by probable cause and unconstitutional. The order to move and these

citations also violated the Hulberts’ First Amendment rights.

       Moreover, even if it was the Hulberts who crossed the street safely in the crosswalk,

doing so is perfectly lawful and does not provide grounds to order one to move.

       In addition, the order to move was not to stay out of the crosswalk, but instead to leave a

public sidewalk. Such an order is not justified by the conduct alleged. In other words, even if

the persons crossing the street had caused a problem (they did not), the relevant order would

have been not to cross the street. Having someone leave a public sidewalk because they earlier

crossed a street is simply illogical and, therefore, an unlawful order.

       Finally, there is nothing disorderly shown on the video (and the defense does not even

contend otherwise). Even if the Hulberts were the ones crossing the street (they were not); even

if the crossing was unlawful (it was not); even if ordering them off of a public sidewalk was

rationally related to crossing the street (it was not), there was still no disturbance of the peace –

as Officer Pope himself has admitted.

       Given the foregoing, the elements of disorderly conduct were not satisfied as to either

Kevin Hulbert or Jeff Hulbert’s arrests and Defendant Pope did not have probable cause to arrest

them for willful failure to obey a lawful order. Defendant Pope had no possible justification to

order the Hulberts to move on from the area, as a police officer is only permitted to do so in a



                                                  21
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 22 of 25



situation like this one when the individuals are a danger to public peace. As Defendant Pope

admits that there was no obstruction of travel, no unsafe conditions, and no fear for anyone’s

safety, Defendant Pope did not issue the order to promote public safety.

       Further, this Court has recognized the ultimate irrelevance of the question of whether

someone crossed the street:

       Nothing in the video or testimony before the Court suggests pedestrians’ efforts to
       use the sidewalk were frustrated by the group prior to the arrests. Still,
       Defendants argue that even though the demonstration was not immediately
       unsafe, an emerging threat to safety justified Sgt. Pope’s actions. Specifically,
       Defendants argue that because “[p]edestrians had been hit by cars at this
       intersection within the prior year, safety issues were reasonably anticipated in the
       area.” ECF 76-1 at 33 (citation omitted). They also note that there have been
       dozens of unrelated complaints to the police about cars not stopping for
       pedestrians. ECF 176-7 at 109. However, unlike in Ross, where there was a clear
       link between a past incident with a circus protestor and the plaintiff’s conduct,
       there is no evidence that the circumstances surrounding these vehicle accidents or
       complaints had anything in common with the Patriot Picket’s February 5
       demonstration. There is nothing suggesting the safety threats had occurred in
       conjunction with any kind of First Amendment activity, and the accidents appear
       to have occurred during daylight hours in June, not, as here, when the Maryland
       Legislature was in session. See ECF 76-20 (reporting that pedestrians “were
       struck by passing vehicles on June 6, 2017 at 3:08 pm and June 21, 2017 at 6:48
       pm”).

See ECF No. 88 at 17 (D. Md. April 22, 2021).

       Even setting aside the irrelevance of the issue of whether anyone stepped into the street,

the Motion to Reconsider is doomed to failure because there are other factual disputes. These

include, “whether a legitimate government interest was served by the police action;” and

“whether any real, non-conjectural safety issue was aided by Sgt. Pope’s actions, or whether the

police involvement caused the situation to become more disruptive and potentially hazardous.”

ECF No. 88 at 15, 17-18 (D. Md. April 22, 2021).

       In the Motion for Reconsideration, Defendant Pope submits that “even if [he] was

mistaken about the lawfulness of the order, he still had probable cause to arrest.” ECF No. 91 at

                                                22
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 23 of 25



5 (D. Md. May 7, 2021). This argument is nearly identical to the Defense’s previous “claim that

there is no causal connection between Plaintiffs’ speech and the arrest because the arrest was

based on probable cause that the Hulberts disobeyed Sgt. Pope’s lawful orders,” making it a

rehashed argument. ECF No. 88 at 23 (D. Md. April 22, 2021).

       The very question at hand that would dispose of the outstanding issues that this Court

denied summary judgment on is whether Defendant Pope’s orders on February 5, 2018 were

lawful and thereby constitutionally sound. The fact that “Sgt. Pope believed in good faith that

he had given a lawful order” does not yield a conclusion that his orders were lawful. ECF No.

91 at 5 (D. Md. May 7, 2021). Similarly, the fact that “an officer can arrest a person subjectively

believing that the individual had committed one offense when the individual had committed a

completely different offense,” does not allow an officer to give orders or perform arrests that

“violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” See ECF No. 91 at 5 (D. Md. May 7, 2021); see also ECF No. 88 at 9 (D. Md.

April 22, 2021) (citing White v. Pauly 137 S. Ct. 548, 551 (2017)). This is especially true where

Defendant Pope has explicitly testified that he did not see the Hulberts creating a disturbance of

any kind or engaging in any kind of criminal activity. Once again, the provided surveillance

video also confirms this.

       First Amendment rights of assembly and speech are undoubtedly “clearly established.”

Defendant Pope offers no argument or new evidence in favor of the lawfulness or

constitutionality of his orders, which is the primary question to be resolved.

       Additionally, Defendant submits that “several officers and at least one prosecutor” agreed

that a criminal offense occurred. ECF No. 91 at 8 (D. Md. May 7, 2021). Again, this does not

provide adequate support for the constitutionality of Defendant Pope’s actions.



                                                 23
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 24 of 25



       Defense also posits that “[o]fficers are protected from claims for constitutional

violations” for “reasonable mistakes as to the legality of their actions.” Id. (citing Merchant v.

Bauer, 677 F.3d 656, 661 (4th Cir. 2012)). Defendant’s argument would thereby suggest that

even as a trained officer of the law, he was ignorant to the clearly established First Amendment

rights of assembly and speech when he mistakenly gave potentially unconstitutional orders. This

Court clearly articulated the applicable standard under White v. Pauly which states that,

“[q]ualified immunity is properly invoked where an officer’s conduct ‘does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

ECF No. 88 at 9 (citing White v. Pauly 137 S. Ct. 548, 551 (2017)).

       Finally, this Court has already concluded that “[s]ince Jeff Hulbert has made an initial

showing that his rights were violated, the government has the burden of proving the

constitutionality of its restriction.” Id. at 10 (citing Reynolds v. Middleton, 779 F.3d 222, 226

(4th Cir. 2015)). None of the arguments offered in the Motion for Reconsideration satisfy this

burden.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that this Court deny Defendants’

Motion for Reconsideration.

                                                      Respectfully submitted,

                                                      HANSEL LAW, P.C.


                                                              /s/ Cary J. Hansel
                                                      Cary J. Hansel
                                                      cary@hansellaw.com
                                                      2514 North Charles Street
                                                      Baltimore, MD 21218
                                                      Tel: (301) 461-1040
                                                      Fax: (443) 451-8606
                                                      Counsel for Plaintiff
                                                 24
       Case 1:18-cv-00461-SAG Document 101 Filed 09/07/21 Page 25 of 25




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 7th day of September, 2021, the foregoing motion was

filed with the Court’s CM/ECF system which shall effect service on all parties so entitled.


                                             ____________/s/_______________
                                                            Cary J. Hansel
                                             Cary J. Hansel




                                                25
